                                                                               E-FILED
                                               Thursday, 03 October, 2019 03:38:01 PM
                                                          Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                      PEORIA DIVISION


MICHAEL LEE MILLIS,                   )
                                      )
     Petitioner,                      )
                                      )
     v.                               )    No. 19-cv-1137
                                      )
T. PULLEN, Acting Warden,             )
                                      )
     Respondent.                      )


                         ORDER AND OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This matter is before the Court on Petitioner Michael Lee

Millis’ Petition for Writ of habeas corpus under 28 U.S.C. § 2241

(Doc. 1). For the reasons set forth below, Petitioner’s claim based

on Dean v. United States, 137 S.Ct. 1170 (2017), his claims

regarding his convictions under 18 U.S.C. § 924(c), and his

cumulative impact claim are DISMISSED. However, Respondent

failed to address Petitioner’s claim that he should not have been

sentenced under the mandatory sentencing guidelines as a career

offender in light of United States v. Burris, 912 F.3d 386 (6th Cir.

2019), and it could have merit. Respondent is ORDERED to file a
supplemental response addressing this claim within twenty-one

days of entry of this Order.

     Also before the Court is Millis’ Amended Petition (Doc. 4) filed

on June 17, 2019. The Amended Petition does not set forth

additional claims, but rather provides more detailed legal support

for the claims he raised in his original Petition. The Court

construes this filing as a Motion to Amend his Petition, which, due

to the need for additional briefing from Respondent, is GRANTED.

                         I. BACKGROUND

     In March 1994, a federal jury in the District Court for the

Eastern District of Kentucky found Millis guilty of aiding and

abetting an armed bank robbery in violation of 18 U.S.C. §§ 2 and

2113(a) and (d); Hobbs Act robbery in violation of 18 U.S.C. §§ 2

and 1951(a); two counts of aiding and abetting in the use and

carrying of a firearm during and in relation to crimes of violence in

violation of 18 U.S.C. §§ 2 and 924(c); and possession of a firearm

by a convicted felon in violation of 18 U.S.C. § 922(g)(1). United

States v. Creeden, et. al., Case No. 2:93-cr-00055 (E.D. Ky.); see




                               Page 2 of 26
also United States v. Millis, 89 F.3d 836 (6th Cir. 1996)

(unpublished).

      The Presentence Investigation Report (PSR) found that Millis

qualified as a career offender under § 4B1.2 of the then-mandatory

Sentencing Guidelines based on a prior $50 marijuana sale

conviction and a prior Ohio aggravated assault conviction. See

Pet. at 4 (Doc. 1).1 His mandatory sentencing range under the

guidelines was 562 to 627 months’ imprisonment (consisting of

262 to 327 months on his armed bank robbery, Hobbs Act

Robbery, and § 922(g) convictions, as well as mandatory five-year

and twenty-year consecutive imprisonment sentences on his two

§ 924(c) convictions). Id. However, after applying downward

departures based on his age, his minor role in the offense, and the

minor nature of his prior criminal record, he was sentenced to a

total of 410 months’ imprisonment. Id.

      Millis’ Petition outlines his prior attempts to obtain post-

conviction relief, but only his most recent § 2241 petition is

relevant to this case. In that case, Millis filed his § 2241 petition in


1 The Court does not have access to Millis’ presentence report, but the Court
assumes for the purposes of this Order that Millis has accurately summarized
the PSR’s findings in his Petition.
                                Page 3 of 26
this district, as he was confined at the Federal Correctional

Institution in Pekin, Illinois, at that time as well. See Millis v.

King, No. 2:17-CV-184-WOB, 2017 WL 6813672, at *1 (E.D. Ky.

Oct. 10, 2017). He argued he was entitled to relief in light of the

Supreme Court’s decision in Dean v. United States, 137 S.Ct. 1170

(2017), which held that a sentencing court can consider the

mandatory minimum sentence under 18 U.S.C. § 924(c) when

choosing a just sentence for the predicate count. Id. at 1177.

     Respondent suggested that a transfer to the District Court for

the Eastern District of Kentucky might be appropriate since the

original prosecuting office in the Eastern District of Kentucky had

previously said that it would support a petition for commutation of

his sentence. After Millis agreed and filed a motion to transfer the

petition, the case was transferred to the Eastern District of

Kentucky. Millis, 2017 WL 6813672, at *1. The Eastern District of

Kentucky noted that the transfer “was fruitless of course, as this

Court lacks jurisdiction over his custodian.” Id. Nonetheless, the

court concluded that transferring the petition back was not

warranted, as the case was without merit. Id. The court found

that relief was not available under the § 2255(e) savings clause
                              Page 4 of 26
because Dean was not retroactive. Millis, 2017 WL 6813672, at

*2. Further, the court found that Dean did not apply to Millis’ case

because Millis was sentenced under the guidelines when they were

mandatory so it was “not the mandatory nature of his § 924(c)

conviction” that restricted the sentencing court’s discretion, but

the mandatory nature of the sentencing guidelines. Id. The

district court also noted that it would support a petition for

clemency with the President of the United States if Millis were to

file one. Id.

     The Sixth Circuit affirmed the denial of Millis’ § 2241 Petition

on July 18, 2018. Millis v. Kallis, No. 17-6328 (6th Cir. July 18,

2018). Millis then sought rehearing en banc, arguing that because

the Eastern District of Kentucky did not have jurisdiction over the

custodian, it should not have reached a decision on the merits.

This request was also denied. Millis, No. 17-6328 (6th Cir. Oct. 9,

2018). The Supreme Court denied certiorari in February 2019.

Millis v. Kallis, 139 S.Ct. 1223 (2019).

     Millis filed the instant Petition on April 22, 2019. He has re-

alleged his prior argument that he is entitled to relief in light of

Dean v. United States, 137 S.Ct. 1170 (2017). Additionally, he
                              Page 5 of 26
argues that he no longer qualifies as a career offender in light of

the new statutory interpretation rule announced in United States

v. Burris, 912 F.3d 386 (6th Cir. 2019), that in light of Sessions v.

Dimaya, 138 S.Ct. 529 (2018), his convictions under § 924(c) are

unconstitutionally void for vagueness, and that “the cumulative

effect of all the aforementioned sentencing errors warrants re-

sentencing.”

     The Court ordered Respondent to respond. Respondent’s

May 28, 2018, response (Doc. 3) curiously only addressed

Petitioner’s Dean claim, arguing it was barred as an abuse of the

writ, that Dean does not apply retroactively, and that Dean does

not otherwise apply to Millis’ case. Millis filed an Amended Petition

(Doc. 4) on June 17, 2019, which did not raise new claims, but

rather provided further legal support for the claims raised in his

original Petition—perhaps equally confused by Respondent’s

failure to address his additional claims. This Order follows.

                       II. LEGAL STANDARD

     Generally, federal prisoners who seek to collaterally attack

their conviction or sentence must proceed by way of motion under

28 U.S.C. § 2255, the so-called “federal prisoner’s substitute for
                             Page 6 of 26
habeas corpus.” Camacho v. English, 16-3509, 2017 WL

4330368, at *1 (7th Cir. Aug. 22, 2017) (quoting Brown v. Rios,

696 F.3d 638, 640 (7th Cir. 2012)). The exception to this rule is

found in § 2255 itself: a federal prisoner may petition under § 2241

if the remedy under § 2255 “is inadequate or ineffective to test the

legality of his detention.” 28 U.S.C. § 2255(e). Under the “escape

hatch” of § 2255(e), “[a] federal prisoner should be permitted to

seek habeas corpus only if he had no reasonable opportunity to

obtain earlier judicial correction of a fundamental defect in his

conviction or sentence because the law changed after his first 2255

motion.” In re Davenport, 147 F.3d 605, 611 (7th Cir. 1998).

Under Seventh Circuit case law, “[t]o pursue relief under § 2241, a

petitioner must establish that ‘(1) the claim relies on a statutory

interpretation case, not a constitutional case, and thus could not

have been invoked by a successive § 2255 motion; (2) the petitioner

could not have invoked the decision in his first § 2255 motion and

the decision applies retroactively; and (3) the error is grave enough

to be deemed a miscarriage of justice.’” Chazen v. Marske, No. 18-

3268, 2019 WL 4254295, at *3 (7th Cir. Sept. 9, 2019) (citing

Beason v. Marske, 926 F.3d 932, 935 (7th Cir. 2019)).
                             Page 7 of 26
                          III. DISCUSSION

     Millis raises four claims in his Petition: (1) that he no longer

qualifies as a career offender in light of United States v. Burris,

912 F.3d 386 (6th Cir. 2019); (2) that in light of Sessions v.

Dimaya, 138 S.Ct. 529 (2018), his conviction under § 924(c) is

unconstitutionally void for vagueness; (3) that he is entitled to

relief in light of Dean v. United States, 137 S.Ct. 1170 (2017); and

(4) that “the cumulative effect of all the aforementioned sentencing

errors warrants re-sentencing.” Respondent’s response only

addressed Millis’ Dean claim, and the Court agrees that this claim

must be dismissed. Moreover, the Court finds that Millis’

arguments regarding his § 924(c) convictions and his “cumulative

impact” claim, cannot proceed either.

     However, Millis’ claim that he should not have been

sentenced as a career offender in light of Burris may have merit,

and could potentially meet the savings-clause test in light of

Respondent’s failure to respond. Accordingly, the Court finds

additional briefing is needed from Respondent, as further

explained below.



                             Page 8 of 26
  A. Millis’ Dean Claim Is Dismissed.

     The Court finds that Millis’ claim based on Dean v. United

States, 137 S.Ct. 1170 (2017), has already been addressed and

denied on the merits in the Eastern District of Kentucky in his

previous § 2241 Petition. As Millis’ claim has already been decided

on the merits by another judge, this Court is not required to review

the claim again. See 28 U.S.C. § 2244(a) (“No circuit or district

judge shall be required to entertain an application for a writ of

habeas corpus to inquire into the detention of a person pursuant

to a judgment of a court of the United States if it appears that the

legality of such detention has been determined by a judge or court

of the United States on a prior application for a writ of habeas

corpus.”).

     Moreover, this Court agrees with the conclusion of the

District Court for Eastern District of Kentucky and also finds that

Dean is not retroactive. A new rule is only retroactive to cases on

collateral review in limited circumstances. Substantive rules, rules

that “alter[ ] the range of conduct or the class of persons that the

law punishes” or “narrow the scope of a criminal statute by

interpreting its terms,” generally apply retroactively because they
                             Page 9 of 26
“necessarily carry a significant risk that a defendant stands

convicted of ‘an act that the law does not make criminal’ or faces a

punishment that the law cannot impose upon him.” Schriro v.

Summerlin, 542 U.S. 348, 352-53, 124 S. Ct. 2519, 2522–23

(2004) (citing Bousley v. United States, 523 U.S. 614, 620, 118

S.Ct. 1604 (1990); Davis v. United States, 417 U.S. 333, 346, 94

S.Ct. 2298 (1974)). On the other hand, “rules that regulate only

the manner of determining the defendant’s culpability are

procedural” and generally do not apply retroactively, unless they

are “watershed rules of criminal procedure implicating the

fundamental fairness and accuracy of the criminal proceeding.” Id.

at 352-53 (citing Teague v. Lane, 489 U.S. 288, 311, 109 S.Ct.

1060 (1989)).

     Dean is not a substantive rule. Dean does not leave anyone

convicted of an act that the law does not make criminal, nor face a

punishment that the law cannot impose on him. Dean does not

narrow the scope of the criminal statute, but rather clarifies the

amount of discretion a district court judge can exercise when

crafting a sentence. Accordingly, the Court agrees with the

Eastern District of Kentucky, as well as other courts that have
                            Page 10 of 26
considered this issue, and finds that Dean is not retroactive to

cases on collateral review. See Gunn v. United States, No. 18-CV-

1114, 2018 WL 3078741, at *6 (C.D. Ill. June 21, 2018) (finding

Dean is not retroactive as “Dean does not compel courts to do

anything”); Tomkins v. United States, No. 16-CV-7073, 2018 WL

1911805, at *19–20 (N.D. Ill. Apr. 23, 2018) (finding Dean was not

retroactive on collateral review, and collecting “a couple dozen

cases” that had addressed the issue all holding that Dean was not

retroactive); Reed v. United States, 2018 WL 453745, at *2 (N.D. Ill.

Jan. 16, 2018) (finding that Dean does not apply retroactively to

case on collateral review); United States v. Dawson, 300 F.Supp.3d

1207, 1214 (D. Or. 2018) (concluding that Dean does not apply

retroactively because the case “was about a sentencing judge’s

discretion, which is a procedural concern.”).

     Further, the Court agrees that Dean does not apply to Millis’

case because Millis was sentenced under the guidelines when they

were mandatory. Therefore, it was “not the mandatory nature of

his § 924(c) conviction” that restricted the sentencing court’s

discretion, but the mandatory nature of the sentencing guidelines.

Millis, 2017 WL 6813672, at *2. Accordingly, the Court dismisses
                            Page 11 of 26
this claim pursuant to both 28 U.S.C. §§ 2244(a) and 2255(e), and

on the merits.

  B. Millis’ Claims Regarding the Constitutionality of his

     § 924(c) Convictions Are Dismissed.

     Millis’ next claim challenges his firearm convictions under 18

U.S.C. § 924(c). Millis’ two convictions under § 924(c) resulted in

mandatory five and twenty year consecutive sentences. While

Respondent did not address this claim in his response, the Court,

nonetheless, finds that it must be dismissed.

     Section 924(c)(3) provides the definition for "crime of violence"

as used in § 924(c)(1):

     For purposes of this subsection the term “crime of violence”
     means an offense that is a felony and –

     (A) has as an element the use, attempted use, or threatened
     use of physical force against the person or property of
     another, [the elements or force clause] or

     (B) that by its nature, involves a substantial risk that
     physical force against the person or property of another may
     be used in the course of committing the offense. [the residual
     clause]

18 U.S.C. § 924(c)(3). Millis argues his § 924(c) convictions are

invalid because his predicate offenses of federal bank robbery and


                            Page 12 of 26
Hobbs Act robbery are no longer categorically crimes of violence

after Sessions v. Dimaya, 138 S. Ct. 1204 (2018). In Dimaya, the

Supreme Court held that the identically-worded residual clause of

18 U.S.C. § 16, as incorporated into the Immigration and

Nationality Act’s definition of aggravated felony, was

unconstitutionally vague. 138 S.Ct. at 1215-16. Further, after

Millis filed his Petition, the Supreme Court, in United States v.

Davis, 139 S. Ct. 2319 (2019), held that the § 924(c)(3)(B) residual

clause is unconstitutionally vague as well.

     Unfortunately, neither Dimaya nor Davis provide any relief to

Millis. First, both Dimaya and Davis are constitutional

interpretation cases, not statutory interpretation cases. Therefore,

should the holdings otherwise apply to Millis’ case, this claim

could be a basis for a successive § 2255 motion, and does not meet

the first prong of the savings-clause test. Second, at least under

Seventh Circuit law, Millis’ convictions were still proper under the

elements clause of § 924(c)(3), so he cannot show that there was a

miscarriage of justice. See United States v. Williams, 864 F.3d

826, 827 (7th Cir. 2017), cert. denied, 138 S. Ct. 272 (2017)

(holding that bank robbery under § 2113(a)/(d) categorically
                            Page 13 of 26
qualifies as a crime of violence under the elements clause of

§ 924(c)); United States v. Rivera, 847 F.3d 847, 848 (7th

Cir.), cert. denied, 137 S. Ct. 2228 (2017) (“Hobbs Act robbery [in

violation of § 1951(a)] indeed qualifies as a ‘crime of violence’ under

§ 924(c) because it ‘has as an element the use, attempted use, or

threatened use of physical force against the person or property of

another.’”) (quoting United States v. Anglin, No. 15-3625, 2017

WL 359666, at *6–7 (7th Cir. Jan. 25, 2017)). Accordingly, the

Court must dismiss Millis’ claim regarding his § 924(c) convictions,

as it does not fall within the § 2255(e) savings clause and does not

have merit.

  C. Millis’ Cumulative Impact Claim is Dismissed.

     Millis also writes that he is entitled to relief in light of “the

cumulative effect of all the aforementioned sentencing errors.” Pet.

at 8 (Doc. 1). To the extent that there may be a basis for habeas

relief based on the cumulative impact of claims that separately do

not entitle a petitioner to relief, Millis has not presented one here.

The Court has found that two of the three alleged sentencing errors

were not actually errors at all. Therefore, there can be no



                             Page 14 of 26
“cumulative” impact. Accordingly, the Court must dismiss Millis’

“cumulative impact” claim as well.

  D. Millis’ Claim that He No Longer Qualifies as a Career

     Offender Under the Mandatory Guidelines Could Have

     Merit.

     Millis claims he is entitled to relief because he no longer

qualifies as a career offender in light of the new statutory

interpretation rule announced in United States v. Burris, 912 F.3d

386 (6th Cir. 2019) (en banc). After Burris, he argues his Ohio

aggravated assault conviction is no longer a predicate conviction,

and he no longer has the two predicate convictions necessary to be

deemed a career offender under the sentencing guidelines.

     A defendant is classified as a career offender under the

sentencing guidelines “if (1) the defendant was at least eighteen

years old at the time of the instant offense, (2) the instant offense

of conviction is a felony that is either a crime of violence or a

controlled substance offense, and (3) the defendant has at least

two prior felony convictions of either a crime of violence or a

controlled substance offense.” U.S.S.G. § 4B1.1.



                             Page 15 of 26
     At the time of Millis’ sentencing in 1995, a crime of violence

was defined an offense punishable by more than one year that:

     (i)has as an element the use, attempted use, or threatened
     use of physical force against the person of another, or

     (ii)is burglary of a dwelling, arson, or extortion, involves use of
     explosives, or otherwise involves conduct that presents a
     serious potential risk of physical injury to another.

U.S.S.G. § 4B1.2(1); see also, 18 U.S.C. § 924(e)(using an identical

definition to define a “violent felony” for purposes of the ACCA

sentencing enhancement). Clause (i) is known as the “elements

clause.” The first part of clause (ii) is known as the “enumerated

offenses clause,” and the part of clause (ii) that follows “otherwise”

is known as the “residual clause.” Millis was sentenced prior to

United States v. Booker, 543 U.S. 220 (2005), when the guidelines

were mandatory.

     In Johnson v. United States, 135 S. Ct. 2551 (2015), the

Supreme Court held that the identically-worded residual clause of

the ACCA is unconstitutionally vague. 135 S. Ct. at 2563. While

the Supreme Court in Beckles v. United States, held that the

“advisory Guidelines are not subject to vagueness challenges under

the Due Process Clause” and that the residual clause in


                            Page 16 of 26
§ 4B1.2(a)(2) of the advisory guidelines was not void for vagueness,

Beckles left open whether the Johnson holding applied to the

mandatory sentencing guidelines. 137 S. Ct. 886, 890 (2017).

And, the Seventh Circuit held last year that the residual clause of

the mandatory guidelines was also unconstitutionally void for

vagueness and that Johnson applied retroactively to those

sentenced when the guidelines were mandatory. Cross v. United

States, 892 F.3d 288 (2018). Accordingly, under the mandatory

sentencing guidelines, a prior conviction only remains a crime of

violence if it falls under the elements or enumerated clauses.

      Here, Millis claims he was sentenced as a career offender due

to a controlled substance offense, as well as an Ohio aggravated

assault conviction. 2 The Sixth Circuit in United States v. Burris,

912 F.3d 386 (6th Cir. 2019) (en banc), recently addressed whether

the Ohio aggravated assault and Ohio felonious assault statutes




2The Court does not know the date Millis was convicted of aggravated assault,
but it does not appear that there have been relevant changes to the law.
Additionally, it is not clear whether Millis was convicted under the Ohio
aggravated assault statute, as he writes in his Petition, or the Ohio felonious
assault statute as was stated in the sentencing transcript excerpt he provided.
Compare Pet at 4 (Doc. 1), with Amend Pet. at 14 (Doc. 4). However, the
difference between the two statutes was not relevant for the Sixth Circuit’s
decision in Burris.
                                Page 17 of 26
qualify as crimes of violence under the advisory sentencing

guidelines. The Ohio aggravated assault statute provides:

      (A) No person, while under the influence of sudden
     passion or in a sudden fit of rage, either of which is
     brought on by serious provocation occasioned by the
     victim that is reasonably sufficient to incite the person
     into using deadly force, shall knowingly:

          (1) Cause serious physical harm to another or to
          another’s unborn;

          (2) Cause or attempt to cause physical harm to
          another or to another’s unborn by means of a
          deadly weapon or dangerous ordnance, as defined
          in section 2923.11 of the Revised Code.

Ohio Rev. Code § 2903.12.

     While both subsections of the statute appear to fall squarely

into the elements clause of the sentencing guidelines, Ohio law

defines “physical harm to persons” broadly as “any injury, illness,

or other physiological impairment, regardless of its gravity or

duration.” Ohio Rev. Code § 2901.01(A)(3). Further, “serious

physical harm to persons” is defined as any of the following:

     (a) Any mental illness or condition of such gravity as
     would normally require hospitalization or prolonged
     psychiatric treatment;

     (b) Any physical harm that carries a substantial risk of
     death;


                            Page 18 of 26
     (c) Any physical harm that involves some permanent
     incapacity, whether partial or total, or that involves some
     temporary, substantial incapacity;

     (d) Any physical harm that involves some permanent
     disfigurement or that involves some temporary, serious
     disfigurement;

     (e) Any physical harm that involves acute pain of such
     duration as to result in substantial suffering or that
     involves any degree of prolonged or intractable pain.

Ohio Rev. Code § 2901.01(A)(5).

     First, using the categorical approach, the Sixth Circuit found

that the Ohio felonious assault and Ohio aggravated assault

statutes were overbroad. Burris examined various Ohio state law

cases, and found that there was a “realistic probability” that Ohio

would apply its felonious assault and aggravated assault statutes

to conduct that falls outside the conduct described in the career

offender clauses of the sentencing guidelines. 912 F.3d at 399.

     In finding the statutes overbroad, the Sixth Circuit overruled

the previous panel decision in United States v. Anderson, 695 F.3d

390 (6th Cir. 2012), finding:

     Anderson wrongly held that convictions under Ohio’s
     felonious-assault and aggravated-assault statutes
     categorically qualify as violent-felony predicates.
     See Anderson, 695 F.3d at 399–402. The Anderson panel
     apparently did so because it analyzed only the ordinary

                            Page 19 of 26
     meaning of “serious physical harm” rather than Ohio’s
     statutory definition for “serious physical harm.” But because
     that statutory definition includes certain serious mental
     harms, and because state courts in fact do apply the statute
     to conduct that does not involve the use, attempted use, or
     threatened use of physical force against the person of another
     . . . Burris is correct that Anderson was wrongly decided and
     should be overruled on that basis.

Burris, 912 F.3d at 402. The Sixth Circuit also overruled their

previous panel decision in United States v. Rodriguez, 664 F.3d

1032 (6th Cir. 2011), which held that Ohio’s aggravated-assault

statute qualifies as a crime of violence under the sentencing

guidelines’ enumerated-offense clause. Burris, 912 at 400, n. 15.

     However, the Burris majority found that the statutes were

divisible between subsection (A)(1) and subsection (A)(2). And,

because a “deadly weapon or dangerous ordinance” is required to

be used under subsection (A)(2) of the Ohio aggravated assault

provision, the Sixth Circuit found it falls under the elements

clause. Id. at 405-406. Accordingly, under Sixth Circuit law, after

Burris, an Ohio aggravated assault conviction under Ohio Rev.

Code § 2903.12(A)(1) is not a crime of violence under the

sentencing guidelines, but an Ohio aggravated assault conviction

under Ohio Rev. Code § 2903.12(A)(2) is a crime of violence.


                            Page 20 of 26
     Here, Millis states in his Petition that he was designated a

career offender under the then-mandatory Sentencing Guidelines

due to a prior Ohio aggravated assault conviction and a prior $50

marijuana sale. Pet. at 4 (Doc. 1). The sentencing transcript

excerpt attached to Millis’ most recent filing also includes a

statement from the sentencing judge that Millis had a “felonious

assault” conviction, that was “apparently [ ] a fist fight or some

kind of fight with his girlfriend’s ex-husband.” See Amend. Pet. at

14 (Doc. 4). Given the sentencing judge’s description, it seems

likely that Millis’ conviction was under subsection (A)(1) and would

no longer qualify as a crime of violence under Sixth Circuit law.

Accordingly, assuming Millis has properly described his predicate

convictions and no other offenses could be used as predicate

convictions, Millis is no longer a career offender because he does

not have the requisite two predicate felonies.

     However, assuming Millis’ claim has merit, he still must meet

the requirements of the § 2255(e) savings clause test. The Seventh

Circuit has held that a claim that a petitioner was improperly

designated as a career offender under the sentencing guidelines

when they were mandatory qualifies as a miscarriage of justice for
                            Page 21 of 26
the purposes of proceeding under the § 2255(e) savings clause.

See Narvaez v. United States, 674 F.3d 621, 625 (7th Cir. 2011) (a

petitioner has “an absolute right not to stand before the court as a

career offender when the law does not impose that label on him.”);

see also Cross v. United States, 892 F.3d 288 (2018). Accordingly,

Millis meets the third prong of the test. Moreover, Burris is a case

of statutory interpretation, therefore Millis’ claim meets the first

prong of the test.

     However, it is unclear whether the claim meets the second

prong of the test. In Chazen v. Marske, No. 18-3268, 2019 WL

4254295, at *8–9 (7th Cir. Sept. 9, 2019), the Seventh Circuit

recently acknowledged that their precedent in articulating the

second requirement of the savings-clause test has been

inconsistent, sometimes requiring a petitioner “to show that he is

relying on a “new rule” that applies “retroactively to cases on

collateral review and could not have been invoked in his earlier

proceeding.” Chazen, 19 WL 4254295, at *8 (quoting Camacho v.

English, 872 F.3d 811, 813 (7th Cir. 2017). In other instances, the

Seventh Circuit has said that a petitioner must “[rel[y] on a

retroactive decision that he could not have invoked in his first
                             Page 22 of 26
§ 2255 motion” or that a petitioner “need only show that the case

on which he relies had not yet been decided at the time of his §

2255 petition.” Id. at *8 (citing Brown v. Caraway, 719 F.3d 583,

586 (7th Cir. 2013); Brown v. Rios, 696 F.3d 638, 640 (7th Cir.

2012). Additionally, the Seventh Circuit has used a higher

standard at times, which required:

      a petitioner to show not only that he relies on a newly
      decided case of statutory interpretation, but also that, at
      the time of his initial § 2255 petition, his claim was
      “foreclosed by binding precedent” in the circuit of his
      conviction. Brown, 719 F.3d at 595 (quoting Hill v.
      Werlinger, 695 F.3d 644, 648 (7th Cir. 2012)). And most
      recently we have explained that “if it ‘would have been
      futile’ for a petitioner to raise these arguments in his
      § 2255 motion because the ‘law was squarely against
      him,’ then the savings clause applies and [a petitioner]
      may proceed and pursue resentencing under §
      2241.” Beason, 926 F.3d at 936 (quoting Webster, 784
      F.3d at 1136).

Id. at *9.

      The Seventh Circuit did not attempt to clarify the test in

Chazen, but found that Chazen met the higher standard because

Chazen’s claim that Minnesota burglary was not a violent felony

under the ACCA was foreclosed at the time of his initial § 2255

motion “by Eighth Circuit precedent concluding that Minnesota

burglary qualified as a violent felony for federal sentencing

                            Page 23 of 26
purposes,” such that “the law was squarely against” him. Id. at 9.

Moreover, the Respondent had conceded that Mathis applied

retroactively.

     Here, unlike Chazen, Millis does not rely on a Supreme Court

case, but a Sixth Circuit case. However, the Seventh Circuit has,

at times, allowed a petitioner to obtain relief based on a circuit-

level decision. See e.g., Beason v. Marske, 926 F.3d 932, 935 (7th

Cir. 2019). Moreover, Burris was not available at the time of Millis’

initial § 2255 motion, so he might meet the more lenient standard.

However, Millis has not presented any evidence that he could meet

the higher standard, requiring a showing that his claim was

foreclosed by binding circuit precedent at the time of his initial

§ 2255 motion. Although, the Court would note that, by failing to

raise any arguments regarding this claim in its original response,

Respondent arguably could be seen as conceding that the savings-

clause test was met, and the Court has discretion to accept this

concession on a point of law. See Chazen, 2019 WL 4254295 at *7

and Beason, 926 F.3d at 935 (citing Prevatte v. Merlak, 865 F.3d

894, 898, 901 (7th Cir. 2017) (“accepting the government’s



                            Page 24 of 26
concession on an element of the savings clause-test and explaining

that § 2241 and § 2255 address remedies, not jurisdiction”)).

     Accordingly, the Court orders additional briefing from

Respondent on this matter, addressing whether Millis’ claim meets

the savings-clause test and whether Millis’ claim has merit.

                         IV. CONCLUSION

     For the reasons stated above, the Court DISMISSES

Petitioner’s claim based on Dean v. United States, 137 S.Ct. 1170

(2017), his claim regarding his § 924(c) convictions, and his

cumulative impact claim. However, the Court finds that

Petitioner’s claim based on United States v. Burris, 912 F.3d 386

(6th Cir. 2019), could have merit and he could be eligible for relief

under 28 U.S.C. § 2241. Respondent failed to address the Burris

claim in his original response. Respondent is ORDERED to file a

supplemental response addressing this claim within twenty-one

days of entry of this Order. Petitioner may file a reply within

twenty-one days of said service on him.

     Additionally, Millis’ Amended Petition (Doc. 4) filed on June

17, 2019, is construed as a Motion to Amend his Petition. In light



                            Page 25 of 26
of the supplemental briefing needed from Respondent, this Motion

is GRANTED.


ENTER: September 30, 2019.

FOR THE COURT:
                         s/Sue E. Myerscough
                         SUE E. MYERSCOUGH
                         UNITED STATES DISTRICT JUDGE




                          Page 26 of 26
